455 S.E.2d 88 (1995)
216 Ga. App. 486
WRIGHT
v.
The STATE.
No. A94A2456.
Court of Appeals of Georgia.
March 6, 1995.
Ernest C. Tubbs, Jr., Rossville, for appellant.
Ralph L. Van Pelt, Jr., Dist. Atty., Summerville, Melodie S. Bedford, Asst. Dist. Atty., Lafayette, for appellee.
McMURRAY, Presiding Judge.
Defendant was tried before a jury and found guilty of incest, rape and aggravated sodomy. This appeal followed the denial of defendant's motion for new trial. Held:
1. Defendant first contends the trial court erred in admitting incriminating statements he uttered in the presence of a law enforcement officer after he refused the officer's requests for defendant to execute a form indicating waiver of his rights under Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694. This enumeration provides no grounds for reversal as any error in admission of these statements was not only cumulative of other admissible evidence, it is harmless because of overwhelming evidence of defendant's guilt. McLendon v. State, 259 Ga. 778, 780(4), 387 S.E.2d 133.
2. Defendant complains in enumerations 3 and 4 that the trial court erred in refusing to allow the testimony of two witnesses (defendant's son and his brother) as to the victim's motive for accusing defendant of committing the crimes charged. In his third enumeration, defendant contends the trial court "erred in refusing to admit into evidence testimony of defendant as to the diagnosis of his own illness." These enumerations present nothing for review as defendant failed to proffer the testimony which was allegedly improperly excluded by the trial court. Harris v. State, 263 Ga. 526, 527(1), 435 S.E.2d 669.
Judgment affirmed.
POPE, P.J., and SMITH, J., concur.